DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are moot in view of new grounds of rejections.
Ding gives an example of 360 degree scanning, but states (paragraph 128, “Those skilled in the art will understand that the units in the device in the example can be arranged in the device in the examples as described, or can be alternatively located in one or more devices different from that in the examples.”).  The Examiner agrees, that Ding does not expressly disclose “the second angles being short-scan angles for the system to conduct image reconstruction;”

Examiner Note – Applicant’s definition : [0062] states “In some embodiments, if the imaging device 110 scans the object by rotating around the object and emitting radiation rays at angles in a range of at least 180*+6 (6 refers to a fan angle of the rays emitted from the radiation source 116 of the imaging device 110, and 0 >0*), the imaging device 110 may acquire complete projection data for medical image reconstruction of the imaging system 100. The angles in the range of at least 180*+theta may be referred to as complete angles (also referred to as the second angles) that include at least short-scan angles for the imaging system 100 to conduct image reconstruction. Angles within the range of 180+theta may be referred to as the short-scan angles.”
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10, 13-18, 22, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding (2017/01695886) in view of Pan (2011/0044546), hereafter referred to as Pan.

Ding discloses 1. A system for image reconstruction, comprising: 
at least one storage device including a set of instructions; at least one processor in communication with the at least one storage device, wherein when executing the set of instructions, the at least one processor is directed to cause the system to perform operations including: 
obtaining projection data D.sub.0 generated by an imaging device by scanning an object at first angles, wherein the first angles are a subset of second angles, the second angles (Ding, Fig.8, S201, “[0072] At block S201, a first set of projection data may be acquired by scanning an object. The first set of projection data may include a plurality of first projection data each corresponding to a respective projection angle of a plurality of projection angles. In some cases, for each projection angle, the first set of projection data includes a respective first projection data.”, where scanning requires taking data at a plurality of angles including short-scan angles, see paragraph 45;  where Ding’s “first set of projection data” comprises All angles (a plurality of short angles and a plurality of long angles) projection data)
generating an image F.sub.1 based on the projection data D.sub.0; (Ding, Fig.8, S202, “[0073] At block S202, a first set of reconstructed data may be obtained by performing image reconstruction with the first set of projection data.”; the reconstructed data is based upon both the long and short projection data)
determining, based on the image F.sub.1, projection data D.sub.1 corresponding to third angles that are a subset of the second angles and different from the first angles; and (Ding, Fig.8, S203-S204, “[0074] At block S203, a second set of projection data may be obtained by performing projection calculation with the first set of reconstructed data. The second set of projection data may include a plurality of second projection data each corresponding to a respective projection angle of the plurality of projection angles. In some cases, for each projection angle, the second set of projection data includes a respective second projection data.” “[0075] At block S204, a third set of projection data may be obtained by optimizing the first set of projection data based on a correlation between first projection data and second projection data corresponding to each projection angle. For example, a correlation calculation may be respectively performed on the first projection data and the second projection data corresponding to each projection angle. If the correlation between first projection data and second projection data corresponding to a certain projection angle fulfills a preset condition, e.g., a difference between the first projection data and the second projection data is larger than a preset threshold, the first projection data corresponding to the projection angle may be replaced with the second projection data to optimize the first set of projection data, so as to obtain the third set of projection data.”; paragraph 69, among many locations, indicates that the first projection data may be missing data, while the third should have all data for each angle)
generating a final image associated with the object by performing an iteration process including one or more iterations using initial data including the image F.sub.1, the projection data D.sub.0, and the projection data D.sub.1. (Ding, Fig.8, 205-208, “[0076] At block S205, a second set of reconstructed data may be obtained by performing image reconstruction with the third set of projection data.
[0077] At block S206, determining whether an iterative completion condition is fulfilled, block S207 may be executed if the iterative completion condition is not fulfilled; otherwise, block S208 may be executed. As discussed in further details below, the iterative completion condition can include one of: a number of iterations reaching a preset value or a difference between a second set of reconstructed data obtained in a previous iteration and a second set of reconstructed data obtained in a current iteration being less than or equal to a preset value.
[0078] At block S207, the second set of reconstructed data obtained at block S205 may be used as the first set of reconstructed data at block S203, and return to block S203 to continue executing a next iteration.
[0079] In this example, to reduce more streak artifacts, projection, correlation calculation and reconstruction may be repeatedly performed on reconstructed data by way of iteration. Specifically, after obtaining the second set of reconstructed data, determining whether the second set of reconstructed data can be used or not to generate an image according to whether a predetermined iteration condition is fulfilled
[0085] At block S208, an image reconstruction may be implemented by generating an image with the second set of reconstructed data.”)

	Ding discloses an example of 360 degree projection data(see para 36 and 128, “Those skilled in the art will understand that the units in the device in the example can be arranged in the device in the examples as described, or can be alternatively located in one or more devices different from that in the examples.” And 130, “It will be readily apparent however, that the present disclosure may be practiced without limitation to these specific details. In other instances, some methods and structures have not been described in detail so as not to unnecessarily obscure the present disclosure.”), but does not explicitly disclose “the second angles being short-scan angles for the system to conduct image reconstruction;”
	Pan discloses “the second angles being short-scan angles for the system to conduct image reconstruction;” (Pan , [149, 151], “[0149] Another application of the TV algorithm may be for reconstruction problems where there are insufficient data in the corresponding continuous case. For example, the scanning angle may be less than 180.degree. plus the fan angle in fan-beam CT, or there may be gaps on the detector for each projection when the data are known to be bad for certain detector bins. For continuous functions of compact support, data in a scanning range of 180.degree. plus the fan-angle may be sufficient for stable image reconstruction in fan-beam CT. For the fan-beam configuration described above, 180.degree. plus the fan angle is 209.degree.. For scanning angular ranges less than 209.degree., the corresponding discrete linear system should also generally be ill-posed.”
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Ding with a limited-angle scan device as shown by Pan. 
The suggestion/motivation for doing so would have been to better quality images, no matter the type of input device, as suggested by Ding.  In other words the method of Ding can be used with many different imaging devices, including  Pans.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ding with Pan to obtain the invention as specified in claim 1.

Ding in view of Pan discloses 2. The system of claim 1, wherein an i.sub.th iteration of the one or more iterations includes: 
generating an image F.sub.2i based on the projection data D.sub.0 and projection data D.sub.i corresponding to the third angles; generating an image F.sub.2i+1 based on the image F.sub.2i; and 
determining projection data D.sub.i+1 corresponding to the third angles based on the image F2.sub.i+1; and wherein to generate the final image associated with the object by performing the iteration process including the one or more iterations using the initial data including the image F.sub.1, the projection data D.sub.0, and the projection data D.sub.1, the at least one processor is directed to cause the system to perform additional operations including: generating the final image based on the image F.sub.2i+1 generated in an iteration of the one or more iterations satisfying a termination condition. (Ding, Fig. 8, S206,207 and iterative loop, “[0080] For example, if the predetermined iteration condition is not fulfilled, this indicates that the second set of reconstructed data may need to be further optimized. Thus, the second set of reconstructed data may be used as the new first set of reconstructed data at block S207, and return to block S203 to utilize the new first set of reconstructed data to carry out a projection calculation. In this way, a new second set of projection data may be obtained. In such a case, the new second set of projection data may include new second projection data corresponding to each projection angle.”; see [0084] for  termination conditions)

Ding in view of Pan discloses 3. The system of claim 2, wherein the determining of the projection data D.sub.i+1 corresponding to the third angles includes: determining the projection data D.sub.i+1 based on the image F.sub.2i+1 using a forward projection algorithm. (Ding, paragraph 11  “direct Fourier transform algorithm”)

Ding in view of Pan discloses 4. The system of claim 2, wherein the i.sub.th iteration further includes: determining whether the image F.sub.2i+1 generated satisfies the termination condition. (Ding, Fig. 8, S206,207 and iterative loop, “[0080] For example, if the predetermined iteration condition is not fulfilled, this indicates that the second set of reconstructed data may need to be further optimized. Thus, the second set of reconstructed data may be used as the new first set of reconstructed data at block S207, and return to block S203 to utilize the new first set of reconstructed data to carry out a projection calculation. In this way, a new second set of projection data may be obtained. In such a case, the new second set of projection data may include new second projection data corresponding to each projection angle.”; see [0084] for  termination conditions)

Ding in view of Pan discloses 5. The system of claim 4, wherein the determining of whether the image F.sub.2i+1 satisfies the termination condition includes: 
determining projection data D.sub.0i corresponding to the first angles based on the image F.sub.2i+1; determining a difference between the projection data D.sub.0i and the projection data D.sub.0; and determining whether the difference between the projection data D.sub.0i and the projection data D.sub.0 is less than a difference threshold, wherein the termination condition includes that the difference between the projection data D.sub.0i and the projection data D.sub.0 is less than the difference threshold. (Ding, “[0084] In some examples, the iteration condition includes reaching a preset number of iterations. In some examples, the iteration condition may be a difference between the second set of reconstructed data generated in this iteration and reconstructed data before optimization (e.g., the second set of reconstructed data generated in the previous iteration) being less than or equal to a preset limit value, as follows:
[00003] .Math. ≥ .Math. x , y .Math. ( .Math. M i  ( x , y ) - M i - 1  ( x , y ) .Math. ) 2 .Math. x , y .Math. ( .Math. M i  ( x , y ) .Math. ) 2 , ( 10 )
where M.sup.i (x,y) is a second set of reconstructed data obtained in an i.sup.th iteration, and M.sup.i-1 (x,y) is a second set of reconstructed data obtained in an (i−1).sup.th iteration. In other words, iteration may be stopped if the difference between a reconstructed image obtained in the i.sup.th iteration and a reconstructed image obtained in the (i−1).sup.th iteration is small enough. Of course, the two conditions do not constitute limitation on the present disclosure, and the skilled person in the art may also make a design according to actual demands.”)

Ding in view of Pan discloses 6. The system of claim 2, wherein the image F.sub.2i is generated based on the projection data D.sub.0 and projection data D.sub.i using an algebraic iterative algorithm. (Ding, “[0084] In some examples, the iteration condition includes reaching a preset number of iterations. In some examples, the iteration condition may be a difference between the second set of reconstructed data generated in this iteration and reconstructed data before optimization (e.g., the second set of reconstructed data generated in the previous iteration) being less than or equal to a preset limit value, as follows:
[00003] .Math. ≥ .Math. x , y .Math. ( .Math. M i  ( x , y ) - M i - 1  ( x , y ) .Math. ) 2 .Math. x , y .Math. ( .Math. M i  ( x , y ) .Math. ) 2 , ( 10 )
where M.sup.i (x,y) is a second set of reconstructed data obtained in an i.sup.th iteration, and M.sup.i-1 (x,y) is a second set of reconstructed data obtained in an (i−1).sup.th iteration. In other words, iteration may be stopped if the difference between a reconstructed image obtained in the i.sup.th iteration and a reconstructed image obtained in the (i−1).sup.th iteration is small enough. Of course, the two conditions do not constitute limitation on the present disclosure, and the skilled person in the art may also make a design according to actual demands.”)

Ding in view of Pan discloses 10. The system of claim 1, wherein to generate the image F.sub.1 based on the projection data D.sub.0, the at least one processor is directed to cause the system to performing additional operations including: generating the image F.sub.1 based on the projection data D.sub.0 using an analytical reconstruction algorithm. (Ding, paragraph 11  “direct Fourier transform algorithm”)

	Claim 13  is rejected under similar grounds as claims 1.
	Claim 14  is rejected under similar grounds as claims 2.
	Claim 15  is rejected under similar grounds as claims 3.
	Claim 16  is rejected under similar grounds as claims 4.
Claim 17  is rejected under similar grounds as claims 5.
	Claim 18  is rejected under similar grounds as claims 6.
	Claim 22  is rejected under similar grounds as claims 10.
	Claim 37  is rejected under similar grounds as claims 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Pan in view of Sidkey “Image reconstruction in circular cone-beam computed tomography by constrained, total variation minimization” .

Ding in view of Pan discloses 8. The system of claim 2, But does not expressly disclose “wherein the generating of the image F.sub.2i+1 based on the image F.sub.2i includes: generating the image F.sub.2i+1 by minimizing a total variation (TV) relating to the image F.sub.2i.”
Sidkey discloses “wherein the generating of the image F.sub.2i+1 based on the image F.sub.2i includes: generating the image F.sub.2i+1 by minimizing a total variation (TV) relating to the image F.sub.2i.” (Sidkey, Abstract, “The algorithm minimizes the total variation (TV) of the image subject to the constraint that the estimated projection data is within a specified tolerance of the available data and that the values of the volume image are non-negative. The constraints are enforced by the use of projection onto convex sets (POCS) and the TV objective is minimized by steepest descent with an adaptive step-size. The algorithm is referred to as adaptive-steepest-descent-POCS (ASD-POCS). It appears to be robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Sidkey with the system of Ding.
The suggestion/motivation for doing so would have been to robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ding in view of Pan with Netsch to obtain the invention as specified in claim 12.

Ding in view of Pan in view of Sidkey discloses 9. The system of claim 8, wherein minimizing the TV relating to the image F.sub.2i is via a steepest descent algorithm. (Sidkey, Abstract, “The algorithm minimizes the total variation (TV) of the image subject to the constraint that the estimated projection data is within a specified tolerance of the available data and that the values of the volume image are non-negative. The constraints are enforced by the use of projection onto convex sets (POCS) and the TV objective is minimized by steepest descent with an adaptive step-size. The algorithm is referred to as adaptive-steepest-descent-POCS (ASD-POCS). It appears to be robust against cone-beam artifacts, and may be particularly useful when the angular range is limited or when the angular sampling rate is low”)
Claim 20  is rejected under similar grounds as claims 8.
Claim 21  is rejected under similar grounds as claims 9.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Pan in view Netch(2007/0195923)
Ding in view of Pan discloses 12. The system of claim 1, But does not expressly disclose “wherein the system is a Cone-beam imaging system at least including a CBCT system at least including a C-arm X-ray fluoroscopy system.”
Netsch discloses “wherein the system is a Cone-beam imaging system at least including a CBCT system at least including a C-arm X-ray fluoroscopy system.” ([0014] C-arm-system-based CBCT provides a high, isotropic spatial resolution and is becoming a welcome adjunct to the standard fluoroscopy mode in interventional procedures.)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to use the method of Ding on the system of Netsch.
The suggestion/motivation for doing so would have been to fix artifacts on C-arm-system-based CBCT.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. 
Therefore, it would have been obvious to combine Ding in view of Pan with Netsch to obtain the invention as specified in claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/              Primary Examiner, Art Unit 2662